ON PETITION FOR REHEARING
ChristiansoN, J.
Appellant has petitioned for a rehearing. The petition is based on two grounds:
1. That Mr. Justice Robinson, who sat as a member of the court upon the hearing on the appeal and joined in the former decision, was disqualified, and should not have participated in the hearing or determination of the case; and,
2. That the former decision was erroneous in holding that the complaint did not state facts sufficient to constitute a cause of action.
i. On November 29, 1920, the appellant filed a written petition wjherein attention was called to the following statement contained in the opinion prepared by Mr. Justice Robinson in Tuttle v. Tuttle, 46 N. D. 79, 181, N. W. 888: “It is shown that in January, 1918, defendant commenced an action against the plaintiff in the district court of Kidder county to recover about $480,000 ($300,000, with interest from January, 3909). The basis of the action is that in the divorce suit she should have recovered at least $300,000. Such an action, in the opinion of the writer, taken in connection with the proceedings in this case, gives to the whole a color of blackmail. It shows an attempt to extort money from the plaintiff, to force him to buy his peace by harassing him with vexatious, groundless, and expensive litigation. The judgment in the case was given after a full and fair hearing. It imports absolute validity and verity. It is not subject to a collateral attack, nor is the plaintiff, in the opinion of the writer, subject to a suit for obtaining the judgment. Hence, no party has .a right to commence or prosecute such an action.” And it was contended that this evidenced such bias and prejudice on the part of Mr. Justice Robinson in favor of the respondent and against the appellant as to disqualify him from sitting in the case. And it was asked that the remaining judges of this court call one of the district judges to sit in his *28place and stead. In consideration, the remaining judges of this court did not deem that the petition presented facts which justified them in calling in a district judge, but that at the most it presented such a state of facts that Mr. Justice Robinson must be permitted to determine for himself whether it was improper for him to sit. He maintained that he entertained no bias or prejudice whatever, and had not even the slightest acquaintenance with the parties. The case was argued on December 8, 1920. Upon the hearing of the appeal — and before the oral argument commenced,'— the conclusions reached by this court upon appellant’s said application were announced orally. Appellant’s counsel thereupon made a brief argument or statement in connection with said matter; and in connection therewith, Mr. Justice Robinson, from the bench, stated, in substance and effect, that the reference made in the former opinion to this action was made for the reason that the complaint in this case was attached to and made a part of the counter affidavits filed in that case; that while, of course, he had some opinion as to the law relative to the collateral impeachment of judgments, nevertheless he was not only willing and ready to hear appellant’s argument, but could and would do so with an open mind; and that the opinion expressed in the decision of the other case would not be permitted to interfere with a fair and impartial consideration and determination of this case. The cause was thereupon argued on the merits, with Mr. Justice Robinson sitting as a member of the court. In the circumstances, we did not deem this question one arising on the record in the case as submitted or of sufficient importance to dignify it by formal discussion in the opinion. In the petition for rehearing, however, this is made the main basis for attack upon the former decision.
In Tuttle v. Tuttle, supra, a motion was made to vacate the judgment rendered in the divorce action. The matter was submitted upon affidavits. In one of the affidavits submitted by the defendant, reference was made to the fact-that L. C. Pettibone, who made the principal affidavit, had, some time prior to the institution of the proceeding to vacate the judgment, brought two actions to recover large amounts against the defendant, Tuttle, and that one J. S. Greene had instituted an action against said Tuttle to recover about $10,000 in connection with a land transaction some ten or twelve years old, in which the said Pettibone was interested; also, that on the 18th day of June, 1918, the said Louise J. Tuttle had commenced this action against said Wm. P. Tuttle, to recover approximately $480,000, upon the claim that if a decree had been granted to her in the divorce case, she would have received from said Wm. P. Tuttle at *29least $300,000; and a copy of the complaint in this action was attached to and made a part of said affidavit. It was contended by counsel for the defendant, Tuttle, that said L. C. Pettibone, who made the principal affidavit, had inspired the institution of the various actions and proceedings. In other words, the showing that these actions had been brought was made as bearing upon motive and credibility. The question of the sufficiency of the complaint was in no manner alluded to either in the affidavits or the argument.
The only basis for challenging the right of a member of the supreme court to sit on the hearing of a cause is § 100 of the Constitution, which provides: “In case a judge of the supreme court shall be in any way in-, terested, in a cause brought before said court, the remaining judges of said court shall call one of the district judges to sit with them on the hearing of said cause.” N. D. Const. § 100. It will be noted that the Constitution makes "interest” the-ground of disqualification. Nothing is said about “bias” or “prejudice.” “Interest” is by no means synonymous with “bias” or “prejudice.” The distinction between the two terms has been recognized from the early period of the English common law. Thus, under the common law one having an interest in the litigation was disqualified as a witness. But in applying this rule it was held that “an interest disqualifying a witness must be legal, as contradistinguished from mere prejudice or bias arising from relationship, friendship, or any of the numerous motives by which a witness may be supposed to be influenced.” Bomber’s Eaw Diet. Rawle’s 3rd Rev. p. 1649.
Cyc. says: “The interest which disqualifies a judge is a pecuniary interest, or one which involves some individual right or privilege. It must be a direct interest in the subject-matter of the litigation.” 23 Cyc. 576.
“In the absence of statutory provision, bias or prejudice on the part-of the judge does not disqualify him. In many states, however, there now exists statutes which expressly make the bias or prejudice of a judge a ground of disqualification. But disqualifying a judge on the ground of prejudice is so liable to abuse that some states have refused to adopt it.” 23 Cyc. 582.
In our constitutional convention there were several lawyers of experience and ability. They were doubtless wholly familiar with the distinction between what is meant when it is said that a party has an “interest,” or is “interested,” in a cause, and when it said that he is “biased” or “prejudiced” therein in favor of one party or against the other. They were, also, doubtless familiar with what is said in Cyc., — that there was *30grave danger of abuse, if bias or prejudice was made a ground upon which parties litigant might challenge the right of the members of the supreme court to sit. And apparently they determined that the members of the court ought not to be subjected to challenge by parties litigant on such grounds. But even if bias or prejudice constitutes a ground of disqualification, it seems clear that the appellant has failed to establish it.
Cyc. says: “The disqualifying prejudice of a judge does not necessarily comprehend every bias, partiality, or prejudice which he may entertain with reference to the case. And where, under the law, the bias or prejudice of a judge disqualifies him, it must be made to clearly appear not only that the bias or prejudice exists, but that it is of a character calculated to seriously impair his impartiality and sway his judgment.” 23 Cyc. 582, 583.
In considering the same subject, Ruling Case Law says : “The basis of the disqualification is that personal bias or prejudice renders the judge unable to exercise his functions impartially in the particular case, and therefore it must be shown that he is biased against, or entertains ill will or hostility toward, the defendant, of such character as might prevent him from giving the defendant a fair trial; and this must be shown as a matter of fact, and not as a matter of opinion of the defendant or any other person. The words bias and prejudice as used in the law of the subject under consideration refer to the mental attitude or disposition of the judge towards a party to the litigation, and not to any views that he may entertain regarding the subject-matter involved. Hence a judge is not disqualified from presiding at a criminal trial by the fact that he looks with abhorrence on the commission of crimes; or to try a contested election because he is an active politician, and one of the parties to the contest is a member of his political party, or because he had expressed his opinion on election day that a challenge^ voter had a right to vote; or to pass on an application to enjoin registrars from filing a registration list which omits the names of certain persons opposing a faction in which he is interested, and to compel them by mandamus to place such names on the list; or to try a case involving a violation of the liquor laws, because he is strongly opposed to the sale of liquor in any form, though if he has publicly pledged and committed himself to revoke the license of every person arraigned before him having license to sell liquor, and is personally hostile to the licensee, it would seem to be a good reason why he should not try cases involving the revocation of the license. It has also been held that *31a judge is not disqualified from sitting in a proceeding to punish a contempt consisting of imputation of his motives and attacks upon his integrity, or to try one who has published a newspaper libel against him. Personal knowledge of a judge, of former proceedings before him, is not a disqualification, nor does any disqualification result from the fact that he is convinced of the guilt of an accused, or that he has been an admirer and friend of one accused, and regards him as scrupulously honest. The fact that a judge conducted the preliminary examination which resulted in the prosecution of accused does not, in the absence of any showing as to any personal bias or prejudice, disqualify him from presiding at the trial.” 15 R. C. L. pp. 530, 531. The United States Supreme Court has held that it is no valid objection to a judge trying a cause that before his appointment he was attorney in other matter for some of the parties. But that “in such a state of facts, the judge must be permitted to decide for himself whether it was improper for him to sit in trial of the suit.” Carr v. Fife, 156 U. S. 494, 39 L. ed. 508, 15 Sup. ct. Rep 427.
The petition filed by the appellant challenging Justice Robinson’s right to sit in this case was not verified. There was, and is, no contention that Justice Robinson had even the remotest interest in the lawsuit, or that he was related to or even acquainted with the parties. The mere fact that a judge entertains, or even has expressed, an opinion'upon some question of law, does not disqualify him on the ground of bias or prejudice. If it did, then a trial judge ought not to sit on the hearing of a motion for a new trial based upon errors of law committed during the course of the trial, and the members of this court ought not to sit in the consideration of petitions for rehearings of upon rearguments of causes. “There is no rule or principle,” said the supreme court of Vermont (Martyn v. Curtis, 68 Ut. 397, 35 Atl. 334) ‘‘that disqualifies the judge of a court from'sitting in different causes in which the same legal rules and questions of fact, or either of them, are presented for consideration. In many instances, causes involving' the same questions are tried by the same judges.”
Under the facts presented in this case the remaining ^ members of the court would not be justified in saying that Mr. Justice Robinson should not sit and participate in the hearing and determination of the case. At most a situation is presented in which he must be permitted to determine for himself whether it is proper for him to sit. Carr v. Fife, 156 U. S. 494, 498, 39 L. ed. 508, 510, 15 Sup. Ct. Rep. 427. See also State ex rel. *32Langer v. Kositzky, 38 N. D. 616, 621, 622, L.R.A. 1918 D, 237, 166 N. W. 534.
rehearing that the fact that Mr, Justice Robinson participated after his right to sit had been assailed will render the judgment of this court of questionable validity. For reasons already stated we are entirely satisfied that a situation does not exist in this case which would justify the remaining members of the court in ruling that Mr. Justice Robinson is disqualified. But even if we were of the opinion that he was disqualified, it would not follow that the former decision, participated in by him, is invalid. That decision was agreed to by a majority of this court, exclusive of Mr. Justice Robinson. Hence, under the rule adopted in this state, the judgment would not be invalid, even though Mr. Justice Robinson was in fact disqualified. See State ex rel. Langer v. Kositzky, supra.
The other questions presented in the petition for rehearing are merely a reargument of the contentions made upon the former argument. It is again contended that the complaint does state a cause of action; that the demurrer admits that the decree was obtained by fraud and bribery. These contentions were fully considered and determined in the former decision. Further reflection has not changed the views expressed therein.
A rehearing is denied.
RobiNSON, Ch. J., and BrONSON' and BirdzBll, J J., concur.